—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered December 2, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence of defendant’s active participation in the transaction, including evidence that, in showing the undercover officer the location of the drug operation, defendant said “we moved down to the basement” and that defendant directed a codefendant to let the officer enter the door at the bottom of the outside basement stairs (see, People v Velasquez, 249 AD2d 11, lv denied 92 NY2d 883). Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.